UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X                  5/18/2021
AQUAVIT PHARMACEUTICALS, INC.,                                 :
                                                               :   19-CV-3351 (VEC) (RWL)
                                    Plaintiff,                 :
                                                               :   ORDER
                  - against -                                  :
                                                               :
U-BIO MED, INC., et al.,                                       :
                                                               :
                                    Defendants.                :
---------------------------------------------------------------X
ROBERT W. LEHRBURGER, United States Magistrate Judge.

        In support of its application for attorneys’ fees in connection with Defendants'

contempt, Plaintiff has submitted billing records from four law firms. The records for two

of those firms – FisherBroyles, LLP, and Dowd Scheffel PLLC – contain redactions for

block task entries that do not appear to be accounted for in the amounts claimed for those

blocks.     Accordingly, by June 1, 2021, Plaintiff shall submit by affidavit sufficient

information for the Court to assess the fees incurred specifically for the contempt-related

tasks performed by those two firms. Relatedly, Plaintiff has submitted evidence regarding

the credentials and experience of the Nevrivy firm/attorneys, but has not submitted any

similar information for the other three firms. Accordingly, by June 1, 2021, Plaintiff shall

submit by affidavit sufficient information for the Court to assess the law firms and principal

attorneys for whom Plaintiff seeks to recover fee expenditures.

                                                     SO ORDERED.



                                                     _________________________________
                                                     ROBERT W. LEHRBURGER
                                                     UNITED STATES MAGISTRATE JUDGE
Dated: May 18, 2021
       New York, New York

Copies transmitted this date to all counsel of record.




                                             2
